Citation Nr: 0505888	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-33 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cervical canal 
stenosis, status post laminectomy at C5-C6.  

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a left knee injury.

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1965 to June 1969.  He also had one 
year and eight days of additional service which has not been 
verified in association with the current appeal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In January 2005, the veteran had a hearing at the RO before 
the Board, and a transcript of his testimony is in the claims 
file.  Among the issues which had been certified to the Board 
on appeal was entitlement to service connection for cervical 
spine disability.  During his hearing, the veteran withdrew 
that issue from the appeal.  38 C.F.R. § 20.204(c) (2004).  
Consequently, the Board no longer has jurisdiction over that 
issue, and it will not be considered below.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).

The issues of entitlement to a rating in excess of 30 percent 
for the residuals of a left knee injury and of entitlement to 
a rating in excess of 10 percent for traumatic arthritis of 
the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  With respect to 
those issues, VA will notify the veteran if further action is 
required on his part.




FINDING OF FACT

During his hearing on January 12, 2005, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that he wished to withdraw 
his appeal with respect to the issue of entitlement to 
service connection for cervical canal stenosis, status post 
laminectomy at C5-C6.  


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of a 
Substantive Appeal with respect to the issue of entitlement 
to service connection for cervical canal stenosis, status 
post laminectomy at C5-C6.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1997, the RO denied the veteran's claim of 
entitlement to service connection for cervical canal 
stenosis, status post laminectomy at C5-C6.  The veteran 
disagreed with that decision and perfected an appeal to the 
Board.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2004).  

During his hearing on January 12, 2005, prior to the 
promulgation of a decision in the appeal, the appellant 
notified the undersigned Acting Veterans Law Judge that he 
wished to withdraw his appeal with respect to the issue of 
entitlement to service connection for cervical spine 
disability.  There remain no allegations of errors of fact or 
law for appellate consideration; and therefore, the Board 
does not have jurisdiction to review that issue.  
Accordingly, the issue of service connection for cervical 
canal stenosis, status post laminectomy at C5-C6 is 
dismissed.


ORDER


With respect to the issue of service connection for cervical 
canal stenosis, status post laminectomy at C5-C6, the appeal 
is dismissed.


REMAND

The veteran also seeks entitlement to a rating in excess of 
30 percent for the residuals of a left knee injury, and 
entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee.

During his hearing in January 2005, the veteran testified 
that the VA Medical Center (MC) in Atlanta had additional 
records reflecting his treatment since December 2002.  
Accordingly, the undersigned Acting Veterans Law Judge left 
the record open for 60 days to permit the veteran to obtain 
such evidence.  Shortly thereafter, in an envelope postmarked 
January 18, 2005, the veteran received the additional 
evidence from the Atlanta VAMC.  That evidence consisted of 
96 pages which were printed on January 14, 2005.  It 
contained a problem list, medication list, vital statistics, 
radiology reports, an allergy report, laboratory results, a 
immunization record, consultation requests, and progress 
notes.  Those records were subsequently associated with the 
claims folder. 

Although additional evidence has been associated with the 
claims folder, the veteran has rejected, in writing, an offer 
to waive his right to have such evidence 


initially reviewed by the RO.  Accordingly, the case is 
remanded for the following actions.

1.  Review the additional evidence from 
the Atlanta VAMC, which was sent to the 
veteran in an envelope postmarked January 
18, 2005.  

2.  When the actions requested in 
paragraph 1 have been completed, 
undertake any other indicated 
development, such as the scheduling of 
any indicated VA examinations, and then 
readjudicate the issues of entitlement to 
a rating in excess of 30 percent for the 
residuals of a left knee injury, and 
entitlement to a rating in excess of 10 
percent for traumatic arthritis of the 
left knee.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


